guidant llc f k a guidant corporation and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are a group of u s_corporations which filed consolidated federal_income_tax returns for the subject years during those years ps primarily through the group’s u s subsidiaries con- summated transactions with their foreign affiliates the transactions included the licensing of intangibles the pur- chase and sale of manufactured property and services r relying upon his authority under sec_482 adjusted the reported prices at which items were transferred between ps and their foreign affiliates r then determined the group’s true consolidated_taxable_income cti by posting all of the adjustments to the separate_taxable_income of the group’s parent which increased pro tanto the group’s cti and with- out making any specific adjustment to any subsidiary’s sepa- rate taxable_income r also did not determine any portion of the adjustments that related solely to tangibles to intangi- bles or to services ps assert that r’s adjustments are arbitrary capricious and unreasonable as a matter of law because r did not determine the true separate_taxable_income of each controlled_taxpayer within the meaning of sec_1_482-1 f iv income_tax regs and r did not make specific adjustments with respect transaction involving an intangible a purchase and sale of property or a provision of services held neither sec_482 nor the regulations thereunder require that r when exercising his authority under sec_482 always determine the true separate_taxable_income of each controlled_taxpayer in a consolidated_group contemporaneously with the making of the resulting adjustments held further sec_482 and the regulations thereunder allow r when exercising his authority under sec_482 to aggregate one or more related trans- actions instead of making specific adjustments with respect to each type of transaction to each the following cases are consolidated herewith cardiac pacemakers inc as substitute agent for the guidant consolidated_group docket no cardiac pacemakers inc as successor by merger to cpi del caribe ltd docket no boston scientific corporation and sub- sidiaries docket no guidant llc f k a guidant corporation and subsidiaries docket no and cardiac pacemakers inc as substitute agent for guidant consolidated_group docket no guidant llc v commissioner joel v williamson jonathan l hunt jason b grover john t hildy thomas l kittle-kamp and justin d hoag for petitioners jeffrey l bassin and gretchen a kindel for respondent opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion petitioners peti- tioned the court to redetermine the following federal_income_tax deficiencies and accuracy-related_penalty that respondent determined guidant llc f k a guidant corp subs docket no year deficiency dollar_figure big_number big_number big_number cardiac pacemakers inc as substitute agent for the guidant consolidated_group docket no year deficiency dollar_figure cardiac pacemakers inc as successor by merger to cpi del caribe ltd docket no year deficiency dollar_figure boston scientific corp subs docket no year deficiency dollar_figure big_number unless otherwise indicated section references are to the internal rev- enue code code applicable to the years at issue and rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports guidant llc f k a guidant corp subs docket no year deficiency dollar_figure cardiac pacemakers inc as substitute agent for guidant consolidated_group docket no year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 -0- -0- dollar_figure the deficiencies and the accuracy-related_penalty flow from respondent’s transfer_pricing adjustments under sec_482 that increased the income of guidant corp and its u s subsidiaries sometimes collectively guidant group by approximately dollar_figure billion the guidant group filed consoli- dated federal_income_tax returns and respondent’s adjust- ments stem from transactions that the guidant group engaged in with the group’s affiliated foreign entities respondent determined for purposes of ascertaining the guidant group’s consolidated_taxable_income cti that all of the adjusted_income was the separate_taxable_income sti of guidant corp respondent did not determine that any of the adjusted_income was the sti of one or more of the guidant group’s u s subsidiaries respondent also did not determine the specific amount of the adjustments that related to tangibles to intangibles or to services petitioners move for partial summary_judgment asserting that respondent’s adjustments are arbitrary capricious and unreasonable as a matter of law such is so petitioners argue because respondent did not determine the true separate_taxable_income of each controlled_taxpayer in the guidant group as required by sec_1_482-1 f iv income_tax regs and respondent did not make specific adjustments with respect to each transaction involving an intangible a purchase and sale of property or a provision of services petitioners filed a memorandum in support of their motion and set forth their factual and legal positions in the guidant llc v commissioner memorandum respondent filed an objection to petitioners’ motion and filed a memorandum as later amended setting forth his positions as to the motion petitioners filed a reply as later amended to respondent’s objection the parties argued their respective positions at a hearing held in new york new york we now decide whether to grant the motion we will deny it we hold as to petitioners’ former argument that neither sec_482 nor the regulations thereunder require that the commissioner when exercising his authority under sec_482 always determine the true separate_taxable_income of each controlled_taxpayer in a consolidated_group contemporaneously with the making of the resulting adjustments we hold as to petitioners’ latter argument that sec_482 and the regulations thereunder allow the commissioner when exercising his authority under sec_482 to aggregate one or more related transactions concerning an intangible a purchase and sale of tangible_property or a provision of services instead of making specific adjustments with respect to each type of transaction i preliminaries background we have derived the recitations listed in this background section primarily from the undisputed portions of each party’s statement of the facts as drawn from the pleadings and other acceptable materials we also have derived some of the recitations from the disputed portions of each party’s statement of the facts as viewed in a manner most favorable to respondent the party opposing petitioners’ motion for par- tial summary_judgment we set forth all recitations solely for purposes of deciding petitioners’ motion and not as findings_of_fact see 98_tc_518 aff ’d 17_f3d_965 7th cir ii guidant group a guidant corp guidant corp is a u s_corporation that from through was the parent of an affiliated_group that included its u s subsidiaries cardiac pacemakers inc cpi cardiothoracic systems inc cts guidant sale sec_146 united_states tax_court reports corp gsc advanced cardiovascular systems inc acs and endovascular technologies inc evt boston scientific corp bsc acquired guidant corp on date guidant corp and each of its u s subsidiaries were there- after separate members of the affiliated_group of which bsc was the parent guidant corp remained the parent of its remaining subsidiaries for which it had been the parent before bsc acquired guidant corp guidant corp and its u s and foreign business entities collectively subsidiaries developed manufactured and sold medical devices guidant corp and its subsidiaries con- ducted business throughout the developed world b subsidiaries for each subject year guidant corp ’s first-tier u s subsidiaries included cpi and cts and guidant corp ’s second-tier u s subsidiaries included gsc from through guidant corp ’s first-tier u s subsidiaries also included acs and evt included two netherlands guidant corp ’s first- second- and third-tier foreign subsidiaries corporations guidant bv renamed guidant group bv in and guidant puerto rico bv and one luxembourg cor- poration guidant luxembourg sarl guidant puerto rico bv and guidant luxembourg sarl were subsidiaries of guidant bv guidant luxembourg sarl owned and operated a manu- facturing facility through a branch guidant ireland estab- lished in ireland guidant puerto rico bv owned and oper- ated a manufacturing_facility through a branch guidant puerto rico established in puerto rico guidant corp pro- vided administrative services to guidant ireland and to guidant puerto rico iii guidant group business units a background the guidant group consisted of various business units operated by separate corporations from through date these business units were cardiac rhythm management crm endovascular solutions es vascular intervention vi and cardiac surgery cs on april guidant llc v commissioner the guidant group sold its vi and es business units thereafter the guidant group consisted of the crm and the cs business units b crm crm devices included pulse generators pgs eg pace- makers implantable cardiac defibrillators and cardiac re- synchronization devices and leads cpi operated the crm business unit during all subject years c es es devices included an aortic vascular prosthesis ancure that could be delivered via balloon catheter to treat aortic aneurysms evt operated the es business unit from through part of guidant endovascular solutions inc ges a u s_corporation assumed evt’s operations on date ges did not participate in any of the controlled trans- actions at issue d vi vi devices included balloon catheters used in angioplasty procedures coronary stents and their delivery systems and guidewires used to direct balloon catheters and stent delivery systems to the area of treatment acs operated the vi business unit during through e cs cs devices included devices used to harvest femoral arteries from a patient for use in coronary artery bypass grafting surgery vasoview off-pump coronary artery bypass opcab systems and cardiac ablation devices cts operated the cs business unit during all subject years iv devices that guidant ireland or guidant puerto rico manufactured a guidant ireland guidant ireland manufactured pgs during all subject years each pg contained a hybrid which is an electric cir- united_states tax_court reports cuit board to which integrated circuits and other electronic components are bonded before guidant ireland purchased from cpi all of the hybrids that were incorporated into the pgs it manufactured guidant ireland began manufacturing hybrids in from through guidant ireland manufactured pgs using both hybrids it manufactured and hybrids purchased from cpi from until the guidant group sold the vi business guidant ireland manufactured vi coronary stents and coro- nary stent delivery systems from until that sales date guidant ireland also manufactured vi stand-alone balloon catheters for use in angioplasty procedures b guidant puerto rico guidant puerto rico manufactured crm leads and cs vasoview devices during all subject years during and part of guidant puerto rico also manufactured es ancure devices from until the guidant group sold its vi business guidant puerto rico also manufactured vi guidewires from through the end of the subject years guidant puerto rico also manufactured cs cardiac ablation devices during guidant puerto rico also manufactured cs opcab systems c sales of devices gsc was the guidant group’s u s marketing and sales affiliate gsc sold and distributed to end users in the united_states devices that guidant ireland or guidant puerto rico manufactured foreign guidant corp distribution subsidiaries guidant foreign sales affiliates sold in many countries outside of the united_states devices that guidant corp and its subsidiaries manufactured in a foreign market with a guidant foreign sales affiliate that affiliate sold and distributed to end users in its market devices that guidant ireland or guidant puerto rico manufactured in foreign markets without a guidant foreign sales affiliate foreign distributors sold and distributed to end users devices that guidant corp and its subsidiaries manufactured independent third-party guidant llc v commissioner v controlled transactions related to devices that guidant ireland or guidant puerto rico manufactured a guidant ireland crm devices cpi owned intangible_property related to crm pgs and hybrids that it licensed to guidant ireland in exchange for royalties cpi manufactured and sold crm hybrids to guidant ire- land guidant ireland sold finished crm devices to gsc and to cpi cpi resold the guidant ireland crm devices it pur- chased to foreign distributors guidant ireland also sold finished crm devices directly to guidant foreign sales affiliates and to independent third- party foreign distributors independent third-party b guidant puerto rico crm devices cpi owned intangible_property related to crm leads that it licensed to guidant puerto rico in exchange for royalties guidant puerto rico sold crm leads it manufactured to gsc and to cpi cpi resold the guidant puerto rico leads it purchased to the guidant foreign sales affiliates and to independent third-party foreign distributors guidant puerto rico also sold crm leads it manufactured to guidant ire- land guidant ireland resold the guidant puerto rico leads it purchased to the guidant foreign sales affiliates and to the independent third-party foreign distributors c guidant ireland vi devices acs owned intangible_property related to vi stents stent delivery systems and angioplasty balloon catheters that it licensed to guidant ireland guidant ireland paid acs royal- ties in exchange for that license before guidant ireland gained vi product sterilization capabilities in guidant ireland sold all of the vi devices it manufactured to acs acs sterilized the guidant ireland vi devices it purchased in return for a sterilization fee acs resold the guidant ireland vi devices it purchased and sterilized to gsc to the guidant foreign sales affiliates and to the independent third-party foreign distributors after guidant ireland gained vi product sterilization capabilities in guidant ireland continued selling its vi devices intended for the u s market to acs acs continued to resell these devices to gsc after guidant ireland gained united_states tax_court reports vi product sterilization capabilities in guidant ireland also sold its vi devices intended for foreign markets to the guidant foreign sales affiliates and to the independent third- party foreign distributors d guidant puerto rico vi devices acs owned intangible_property related to vi guidewires that it licensed to guidant puerto rico guidant puerto rico paid acs royalties in exchange for that license guidant puerto rico sold all of the vi devices it manufac- tured to acs acs sterilized the guidant puerto rico vi devices it purchased in return for a sterilization fee acs resold the guidant puerto rico vi devices it purchased to gsc to the guidant foreign sales affiliates and to the inde- pendent third-party foreign distributors e guidant puerto rico es devices evt owned intangible_property related to es ancure devices that it licensed to guidant puerto rico guidant puerto rico paid evt royalties in exchange for that license guidant puerto rico sold all of the es devices it manufac- tured to evt evt resold the guidant puerto rico es devices it purchased to gsc to the guidant foreign sales affiliates and to the foreign distributors independent third-party f guidant puerto rico cs devices cts owned intangible_property related to cs vasoview devices opcab systems and cardiac ablation devices that it licensed to guidant puerto rico guidant puerto rico paid cts royalties in exchange for that license guidant puerto rico sold all of the cs devices it manufac- tured to cts cts resold the guidant puerto rico cs devices it purchased to gsc to the guidant foreign sales affiliates and to the foreign distributors vi audit independent third-party respondent audited the consolidated federal_income_tax returns that the guidant group filed for through date and the consolidated federal_income_tax returns that bsc and its u s subsidiaries bsc group filed for and during the audits respondent considered as to the guidant llc v commissioner years ended on or before date whether income was allocated properly between the guidant group and their for- eign affiliates and as to and whether income was allocated properly between the bsc group and their foreign affiliates respondent considered whether the transfer of intangible_property the sale of components and finished goods and the provision of services with respect to certain products collectively transactions at issue were made at arm’s length for each subject year the transactions at issue involved guidant corp cpi cts and gsc the trans- actions at issue also involved acs for through date and evt for through to evaluate whether income was allocated at arm’s length between the guidant group and their foreign affiliates respondent considered petitioners’ transfer_pricing studies as well as financial data and other information made available by petitioners and that was publicly available in connection with the audit for and respondent also considered the methodologies and approaches taken with respect to the audit for the through date examination cycles respondent concluded that income was not allocated at arm’s length between the guidant group and their foreign affiliates and adjusted guidant corp ’s sti for each subject year to effect a pro tanto adjustment to the group’s cti for those years respondent did not compute specific adjustments for each controlled_taxpayer included in the group member-spe- cific adjustments the irs’ practice is to compute member- specific adjustments when the taxpayer and the audit team can agree on such adjustments or when the audit team has sufficient information to make them the irs’ practice is to defer making member-specific adjustments in other cir- cumstances until a final resolution has been reached because these determinations often involve complex calculations as well as extensive and collaborative discussions with the tax- payer because the parties did not reach a resolution of the sec_482 issue respondent did not expend time or resources to determine member-specific adjustments for each guidant group controlled_taxpayer respondent did not believe that he could independently make reliable member-specific adjustments on the basis of the information available to him respondent considered the complexity of the activities of each member of the guidant united_states tax_court reports group and its relationship with the activities of other mem- bers of the guidant group and or of their foreign affiliates respondent also concluded that he could not independently make reliable member-specific adjustments for each of the guidant group members after considering the flow of prod- ucts among guidant group entities involving multiple steps and multiple transfer_pricing transactions for many prod- ucts the flow involved a round trip from the united_states to ireland or to puerto rico and back each guidant group member’s available financial state- ments encompassed all activities the entity performed and all products produced and sold including those not at issue in these cases respondent was unable to extract the informa- tion necessary to ascertain the income reported by each guidant group member with respect to the products and transactions at issue and to determine the sti of each guidant group member for the products and transactions at issue petitioners did not maintain their financial records in a manner that allowed them to readily track income and expenses by place of manufacture and petitioners could not tie the income and expenses in the business unit financial statements to particular product lines eg pulse generators or leads or to products manufactured in the united_states in ireland or in puerto rico an example of the information that respondent needed to determine the income reported by each guidant group member with respect to the products manufactured in ire- land and in puerto rico was the transfer prices paid_by each guidant group member for the vi business acs purchased finished products from guidant ireland and guidant puerto rico at a set transfer price acs then either resold these products to gsc or to guidant group foreign distribution affiliates at a different transfer price or sold these products to an independent foreign distributor at a final sale price respondent did not have the transfer prices for any of these transactions so as to determine the profit reported by each guidant group member for the products at issue while the available information enabled respondent to make what he considered a reliable calculation of cti for the guidant group he did not believe the available information enabled him to make a sufficiently reliable calculation of member- specific adjustments for each of the guidant group members guidant llc v commissioner vii deficiency notices a deficiency_notice for and the deficiency_notice for and described the sec_482 adjustments as follows indirectly owned it is determined under sec_482 that an adjustment is necessary to reflect an arm’s length result for intercompany_transactions that guidant corporation and its u s subsidiaries entered into with guidant corporation’s directly and foreign subsidiaries regarding cardiac rhythm management vascular intervention cardiac surgery and endovascular solutions products produced in the puerto rico and ireland manufacturing operations of guidant puerto rico b v and guidant luxembourg during tax_year sec_2001 and sec_2002 in order to properly reflect an arm’s length result for these intercompany trans- actions guidant corporation’s income for the tax_year sec_2001 and sec_2002 is increased in the amount of dollar_figure and dollar_figure respec- tively the deficiency_notice for described the sec_482 adjustments as follows it is determined under sec_482 that an adjustment is necessary to reflect an arm’s length result for intercompany_transactions that guidant corporation and its u s subsidiaries entered into with guidant corporation’s directly and foreign subsidiaries regarding cardiac rhythm management vascular intervention cardiac surgery and endovascular solutions products produced in the puerto rico and ireland manufacturing operations of guidant puerto rico b v and guidant luxembourg during tax_year in order to properly reflect an arm’s length result for these intercompany_transactions guidant corporation’s income for the tax_year is increased in the amount of dollar_figure indirectly owned those notices did not calculate or specify what if any amount of the sec_482 adjustments was attributable to cpi to acs to evt to cts or to gsc or to specific types of controlled transactions b deficiency_notice for through date the deficiency_notice for through date described the sec_482 adjustments as follows it is determined under sec_482 that an adjustment is necessary to reflect an arm’s length result for intercompany_transactions that guidant corporation and its u s subsidiaries entered into with guidant corporation’s directly and foreign subsidiaries regarding cardiac rhythm management vascular intervention cardiac surgery and endovascular solutions products produced in the puerto indirectly owned united_states tax_court reports rico and ireland manufacturing operations of guidant puerto rico b v and guidant luxembourg during the tax years ended date date and date therefore in order to properly reflect an arm’s length result for these intercompany trans- actions taxable_income is increased dollar_figure dollar_figure and dollar_figure for the tax years ended date date and date respectively that notice did not calculate or specify what if any amount of the sec_482 adjustments was attributable to cpi to acs to evt to cts or to gsc or to specific types of controlled transactions c deficiency_notice for and the deficiency_notice for and described the sec_482 adjustments as follows it is determined under irc section sec_482 sic that an adjustment is nec- essary to reflect an arm’s length result for intercompany_transactions that guidant corporation and its u s subsidiaries entered into with guidant corporation’s directly and indirectly owned foreign subsidiaries regarding cardiac rhythm management and cardiac surgery products produced in the puerto rico and ireland manufacturing operations of guidant group b v a controlled_foreign_corporation of guidant cor- poration and owner of guidant luxembourg and guidant puerto rico bv during tax years and in order to properly reflect an arm’s length result for these intercompany_transactions guidant cor- poration’s income for tax years and is increased in the amount of dollar_figure and dollar_figure respectively this notice did not calculate or specify what if any amount of the sec_482 adjustments was attributable to cpi to cts or to gsc or to specific types of controlled trans- actions discussion i overview the commissioner may distribute apportion or allocate gross_income deductions credits or allowances between or among controlled enterprises if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such enterprises sec_482 see also 856_f2d_855 7th cir aff ’g in part rev’g in part and remanding 84_tc_996 guidant llc v commissioner 92_tc_525 aff ’d 933_f2d_1084 2d cir the commis- sioner’s use of his powers under this provision is an exercise of discretion undertaken to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining the true_taxable_income of the controlled_taxpayer sec_1 a income_tax regs see also bausch lomb inc v commissioner t c pincite the commissioner’s authority to adjust items under sec_482 is broad and whether the commissioner has inappropriately allocated items under sec_482 is usually a question of fact see eli lilly co v commissioner f 2d pincite bausch lomb inc v commissioner t c pincite taxpayers such as petitioners which ask the court to reject the commissioner’s sec_482 allocations in favor of the taxpayers’ allocations must clear two hurdles in order to prevail first a taxpayer must establish that the commissioner abused his discretion by making allocations that are arbitrary capricious and unreasonable see eli lilly co v commissioner f 2d pincite 96_tc_226 second a taxpayer must establish that arm’s-length consideration for the adjusted transactions is consistent with the taxpayer’s alloca- tions see sundstrand corp v commissioner t c pincite in reviewing the reasonableness of the commissioner’s sec_482 allocations the court focuses on the reasonableness of the result and not on the details of the methodology employed see bausch lomb inc v commissioner t c pincite summary for partial petitioners’ motion judgment addresses the first hurdle specifically the issue of whether respondent abused his discretion petitioners argue primarily that respondent abused his discretion because he failed to determine the true sti of each controlled_taxpayer that engaged in the adjusted transactions as petitioners see it sec_482 and the applicable regulations require that the commissioner contemporaneously with making a sec_482 adjustment in the setting of a consolidated_return determine the true separate_taxable_income within the meaning of sec_1_482-1 f iv income_tax regs of each controlled_taxpayer in that return petitioners note that respondent applied his sec_482 adjustments solely to joining united_states tax_court reports guidant corp and observe that guidant corp did not participate in most of the adjusted transactions respondent agrees that guidant corp did not participate in most of the adjusted transactions but counters that the commissioner need not determine each controlled taxpayer’s true sti whenever the commissioner makes a sec_482 adjustment in the setting of a consolidated_return respondent asserts that in such a setting the commissioner must determine the affiliated group’s true cti and that the commissioner will determine each controlled taxpayer’s true sti only to the extent that doing so will not interfere with the commis- sioner’s reliably determining taxable_income from the con- trolled transactions underlying the sec_482 adjustments petitioners argue secondarily that respondent abused his discretion because he failed to make a sec_482 adjust- ment with respect to each transaction involving an intangi- bles license a purchase and sale of tangible_property or a provision of services instead petitioners assert respondent’s adjustments were inappropriately made through a combined groupwide analysis on the basis of multiple types of con- trolled transactions among multiple corporations respondent counters as to petitioners’ secondary argument that the commissioner may aggregate transactions of different types for purposes of effecting a reliable sec_482 adjustment ii rules applicable to summary_judgment either party may move for summary_judgment on all or some of the legal issues in dispute see rule a sum- mary judgment expedites litigation and avoids unnecessary and expensive trials see 119_tc_252 summary_judgment may be granted with respect to all or any part of the issues if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b sundstrand corp v commissioner t c pincite the moving party bears the burden of proving the absence of any genuine issue of mate- rial fact and factual inferences are drawn in a manner most guidant llc v commissioner favorable to the party opposing summary_judgment see craig v commissioner t c pincite iii petitioners’ primary argument petitioners argue primarily that respondent’s adjustments are arbitrary capricious and unreasonable as a matter of law because respondent did not determine the true separate_taxable_income of each controlled_taxpayer within the meaning of sec_1_482-1 f iv income_tax regs when determining sec_482 adjustments our analysis of this argument starts with a reading of the statute see 118_tc_1 nothing in the text of sec_482 requires respondent to make member-specific adjustments to reflect income clearly petitioners do not dis- pute that the statute does not specifically set forth a member-specific adjustment requirement but argue that such a requirement is found in the regulations interpreting the statute specifically in sec_1_482-1 f iv income_tax regs that section provides iv consolidated_returns - sec_482 and the regulations thereunder apply to all controlled taxpayers whether the controlled_taxpayer files a separate or consolidated u s income_tax return if a controlled tax- payer files a separate_return its true separate_taxable_income will be determined if a controlled_taxpayer is a party to a consolidated_return the true consolidated_taxable_income of the affiliated_group and the true separate_taxable_income of the controlled_taxpayer must be determined consistently with the principles of a consolidated_return we construe the meaning of regulatory text using rules similar to the rules which we use to construe statutory text see 138_tc_18 we thus construe the quoted text of the regulations in accordance with its plain meaning to the extent that we can see id we do not construe that text in isolation but ascertain its plain meaning through a lens that takes in the text and the intent of the regulations as a whole cf 484_us_365 467_us_822 we first turn to the plain language of sec_1 f iv income_tax regs the regulation distinguishes between a controlled_taxpayer who files a separate_return and a controlled_taxpayer who is a party to a consolidated united_states tax_court reports return in the former case the regulation states that the tax- payer’s sti will be determined in the latter case the regu- lation lacks the same words stating instead that the tax- payer’s sti and the group’s cti must be determined consistently with the principles of a consolidated_return the use of the words will be determined in the first instance mandates that the commissioner determine a taxpayer’s sti as part and parcel of his allocations under sec_482 the absence of the same words in the second instance commands a different interpretation to wit in making sec_482 adjustments the commissioner must determine cti and sti under the principles applicable to consolidated_returns the plain language of the regulation thus clearly mandates that both cti and sti be determined but the regulation does not specifically require that the commissioner determine sti contemporaneously with his making of a sec_482 adjust- ment we thus turn to the meaning of the words consistently with the principles of a consolidated_return in sec_1 f iv income_tax regs petitioner argues that this wording mandates that respondent should have determined the sti of the individual guidant group members at the time of making sec_482 adjustment to the group’s cti peti- tioner maintains that this interpretation is in line with the consolidated_return regime which requires that consolidated_taxable_income is computed by first taking into account the separate_taxable_income of each member of the group 143_tc_310 see also sec_1_1502-11 income_tax regs respondent disagrees with this interpretation we construe the words consistently with the principles of a consolidated_return with the assistance of longstanding supreme court precedent and of contemporaneous legislative_history revealing the intent of the consolidated_return regime four score and three years ago the u s supreme court stated in the setting of two corporations desiring to file a consolidated_return that t he requirement of consolidated_returns was ‘based upon the principle of levying the tax according to the true net_income and invested capital of a single business_enterprise even though the business is oper- ated through more than one corporation ’ 288_us_152 quoting regs guidant llc v commissioner art the supreme court’s statement parallels a state- ment that the senate_finance_committee memorialized in its report on and issued contemporaneously with the birth of the consolidated_return regime see s rept no c b part stating that the consoli- dated return regime was adopted with an understanding that the principle of taxing as a business unit what in reality is a business unit is sound and equitable and convenient both to the taxpayer and to the government the legislative his- tory and the supreme court statement reveal that the pri- mary principle underlying the consolidated_return regime is a taxing of the true net_income of the consolidated_group as a whole cf united dominion indus inc v 532_us_822 noting that the sole purpose of sti is that of an accounting construct devised as an interim step in computing the group’s consolidated_taxable_income or consolidated_net_operating_loss further interpretation of the consolidated_return regula- tions by this court reveals that t he purpose of the consoli- dated return regulations is to provide rules so that the tax_liability of a consolidated_group will be clearly reflected and to prevent an avoidance of such tax_liability 112_tc_270 at the same time this court has long recognized that e ach corporation is a separate taxpayer whether it stands alone or is in an affiliated_group and files a consolidated_return applied research assocs inc v commissioner t c pincite quoting 69_tc_276 we recognize that the consolidated_return_regulations state that the computation of cti begins with a determination of each group member’s sti see sec_1_1502-11 income_tax regs we also recognize that the determination of sti is a component in the computation of cti and that the computa- tion of cti may sometimes be affected by sec_482 adjust- ments to an individual member’s or members’ sti following the bottom to top approach and determining sti before moving to a higher level of cti would thus yield the most reliable results yet we are also mindful that the term true separate tax- able income is somewhat of a misnomer in that the true sti of a controlled_taxpayer is not actually that taxpayer’s tax- united_states tax_court reports able income which would be taxed were the taxpayer to have filed a separate tax_return instead sti serves as a recapitulation of each member’s taxable items in accordance with the provisions of the code as possibly adjusted to reflect certain modifications and exclusions see sec_1 income_tax regs while the sti of each member is then combined into a single number that combination is per- formed without regard to items such as net_operating_loss deductions capital_gains or losses charitable_contribution deductions or dividends_paid or received those items are calculated and where applicable offset only on a consoli- dated basis see sec_1_1502-11 sec_1_1502-12 income_tax regs bearing the principles of the consolidated_return regime in mind we read sec_1_482-1 f iv income_tax regs to require the commissioner to determine both cti and sti when making a sec_482 adjustment with respect to income reported on a consolidated_return but also giving the commissioner a certain latitude to decide when the deter- mination of sti becomes necessary the primary objective of sec_482 as we discern from our reading of that section is to prevent a distortion_of_income or an evasion of tax on account of controlled transactions that distort the taxable base as we see it the commissioner’s main responsibility under the regulation when read in the light of the statute to which it relates is to make sure that the sec_482 adjustments serve the purposes of the consolidated_return regime discussed above ie reflect the consolidated group’s true net_income clearly and prevent an avoidance of such tax_liability see atl city elec co v commissioner u s pincite gen motors corp v commissioner t c pincite consistent with the irs practice on this matter sec_1_482-1 f iv income_tax regs does not preclude the commissioner from deferring making the true sti deter- mination for each member until the time when such a deter- mination is actually required of course when that time comes eg when a determination of sti is needed to process setoffs under sec_482 see eg sec_1_482-1 income_tax regs or to process separate_return_limitation_year items such as net operating losses see sec_1_1502-21 income_tax regs the regulation requires that a member’s guidant llc v commissioner sti must be determined consistently with the goal of taxing the consolidated_group on its true cti our reading of sec_1_482-1 f iv income_tax regs is also consistent with the underlying purpose of both transfer_pricing regulations and the consolidated_return regime of preventing tax_avoidance petitioners’ suggested interpretation-requiring the commissioner to make sti adjustments contemporaneously with sec_482 adjust- ments in all cases-could completely eliminate the commis- sioner’s ability to make sec_482 adjustments when a tax- payer consciously withholds or fails to maintain records of information necessary for sti adjustments our reading is also consistent with the principle of treating each corporation as a separate taxpayer regardless of the filing of a consoli- dated return because it requires the commissioner to eventu- ally determine the sti of each consolidated_group member when making sec_482 adjustments while using the bot- tom to top approach would theoretically yield the most reli- able results we cannot require the commissioner to use it in cases when taxpayers cannot provide the commissioner with reliable information for member-specific adjustments the determination of whether the commissioner abused his discretion by making top to bottom sec_482 adjustments beginning at the cti level thus depends on the facts and cir- cumstances of a given case on the basis of the record before us which we must con- strue favorably to respondent as the party opposing the motion for partial summary_judgment respondent’s revenue agents concluded that they were unable to make reliable member-specific adjustments on the basis of the available information the agents reached their conclusion in part on the basis of the relationships between the guidant group members and their foreign affiliates and on the alleged lack of documentation to make reliable adjustments each of peti- tioners’ entities including cpi acs evt and cts per- formed numerous functions on behalf of its business unit and performed functions on behalf of other guidant-group-related entities including guidant ireland guidant puerto rico gsc and guidant’s sales affiliates in addition the guidant group members each owned valuable_intangibles relating to the development and manufacture of the products within their business units and many products were manufactured united_states tax_court reports both by a guidant group member and by guidant ireland or guidant puerto rico petitioners allege that they maintained all the necessary information and records to make the sti determinations but it would be too costly or otherwise difficult for respondent to extract that information at the time of the audit from peti- tioners’ accounting databases whether respondent’s decision to delay the sti computations constitutes abuse_of_discretion under these circumstances is thus still in dispute and remains to be determined on the full record of the case as developed at trial for the reasons stated above we will deny petitioners’ motion to the extent of their primary argument sec_482 and the regulations thereunder do not require that the commissioner when exercising his authority under sec_482 always determine the true sti of each controlled tax- payer in a consolidated_group contemporaneously with the making of the resulting adjustments we do not now conclu- sively hold that respondent’s sec_482 adjustments in these cases are not arbitrary capricious or unreasonable as a matter of fact we hold only that respondent’s sec_482 adjustments are not arbitrary capricious or unreasonable as a matter of law whether respondent’s sec_482 adjust- ments are or are not arbitrary capricious or unreasonable will be decided to the extent necessary on the basis of an evidentiary record built at trial iv petitioners’ secondary argument petitioners argue secondarily that respondent’s sec_482 adjustments are arbitrary capricious and unreasonable because he did not make separate adjustments for each transfer of tangible_property transfer of intangible_property and provision of service once again the statute is silent as to this matter so we turn to the regulations the applicable regulations are found in sec_1_482-1 income_tax regs the relevant portions of those regulations state including for some of the years through incorporation of a cross-ref- erence to sec_1_482-1t temporary income_tax regs b arm’s length standard - in general -in determining the true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncon- trolled taxpayer a controlled_transaction meets the arm’s length guidant llc v commissioner standard if the results of that transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances arm’s length result arm’s length methods - i methods - sec_1_482-2 and certain other regulations prescribed under sec_482 pro- vide specific methods to be used to evaluate whether transactions between or among members of the controlled_group satisfy the arm’s length standard and if they do not to determine the arm’s length result ii selection of category of method applicable to transaction - the methods listed in sec_1_482-2 apply to different types of transactions such as transfers of property services loans or advances and rentals accord- ingly the method or methods most appropriate to the calculation of arm’s length results for controlled transactions must be selected and dif- ferent methods may be applied to interrelated transactions if such trans- actions are most reliably evaluated on a separate basis for example if services are provided in connection with the transfer of property it may be appropriate to separately apply the methods applicable to services and property in order to determine an arm’s length result but see sec_1_482-1 f i aggregation of transactions f scope of review - rules relating to determination of true_taxable_income - the fol- lowing rules must be taken into account in determining the true_taxable_income of a controlled_taxpayer i aggregation of transactions - a in general -the combined effect of two or more separate transactions whether before during or after the taxable_year under review may be considered if such transactions taken as a whole are so interrelated that consideration of multiple transactions is the most reliable means of determining the arm’s length consideration for the controlled transactions generally transactions will be aggregated only when they involve related products or services as defined in sec_1_6038a-3 iv product lines and statistical techniques -the methods described in sec_1_482-2 through are generally stated in terms of individual transactions however because a taxpayer may have controlled trans- actions involving many different products or many separate transactions involving the same product it may be impractical to analyze every indi- sec_1_6038a-3 income_tax regs states the term ‘related products or services’ means groupings of products and types of services that reflect reasonable accounting marketing or other business practices within the industries in which the related_party group operates united_states tax_court reports vidual transaction to determine its arm’s length price in such cases it is permissible to evaluate the arm’s length results by applying the appropriate methods to the overall results for product lines or other groupings in addition the arm’s length results of all related_party transactions entered into by a controlled_taxpayer may be evaluated by employing sampling and other valid statistical techniques as we have discussed sec_482 gives the commissioner broad discretion to allocate income between or among con- trolled enterprises in order to clearly reflect income or to pre- vent evasion of tax sec_1_482-1 income_tax regs in turn sets the standard for a clear_reflection_of_income as that of a taxpayer dealing at arm’s length with an uncon- trolled taxpayer sec_1_482-1 income_tax regs requires that the commissioner determine the arm’s-length consideration for each controlled_transaction by using the most reliable method or means under the circumstances sec- tion f income_tax regs lets the commissioner aggregate two or more separate transactions to the extent that aggregation serves as the most reliable means of deter- mining the arm’s-length consideration for the transactions sec_1_482-1 f i income_tax regs adds that the combined effect of two or more transactions may be consid- ered if such transactions taken as a whole are so inter- related that consideration of multiple transactions is the most reliable means of determining the arm’s-length consid- eration for the controlled transactions notwithstanding the strength of the regulations peti- tioners argue that the commissioner may not aggregate separate transactions involving tangibles intangibles or services we disagree the regulations let the commissioner aggregate separate transactions involving tangibles intangi- bles or services when doing so provides the best means of determining the true_taxable_income of a controlled_taxpayer see eg sec_1_482-1 f i income_tax regs while it is true that sec_1_482-1 income_tax regs indicates generally that an arm’s-length result may be calculated by separately applying one or more methods in the case of interrelated transactions eg ones involving services and the transfer of property the section then goes on by way of a reference to sec_1_482-1 f i income_tax regs to clarify that an aggregation of these transactions may some- times be more appropriate guidant llc v commissioner the ability to aggregate transactions involving transfers of tangible_property transfers of intangible_property and provi- sion of services is further confirmed by sec_1_482-1 f iv income_tax regs and by sec_1_482-1 f i b examples and income_tax regs the former section allows the commissioner to evaluate the arm’s length results by applying the appropriate methods to the overall results for product lines or other groupings because it may be impractical to analyze the arm’s-length price of individual transactions in example transactions involving tangibles finished computers marketing intangibles and service fees may be aggregated and considered together in determining the arm’s-length consideration for the controlled trans- actions because these transactions are so interrelated that they are most reliably analyzed on an aggregated basis example has similar facts and a similar result except it also incorporates the element of the choice of third-party comparables example concludes that using a controlled_group of taxpayers unrelated to the u s parent and its subsidiaries identified in example would provide a more reliable measure of an arm’s-length result than using three separate uncontrolled taxpayers each respectively performing similar functions as the three controlled_subsidiaries the example indicates and we so infer that pricing of each sepa- rate transaction between the u s parent and the three con- trolled subsidiaries is not required because the information to perform such separate transaction pricing would not be available from the more reliable controlled_group comparable in closing on this issue we will deny petitioners’ motion to the extent of their secondary argument the transfer_pricing regulations permit the commissioner to aggregate interrelated transactions when doing so would produce the most reliable means of determining the arm’s length consid- eration for the controlled transactions sec_1_482-1 f i income_tax regs whether respondent abused his discretion by aggregating transactions involving intangibles tangible petitioners also argue that the setoff rules and certain penalty provi- sions may not be applied appropriately if adjustments are not made by transaction types we are unpersuaded by these arguments for reasons al- ready discussed united_states tax_court reports goods and provision of services thus is a question of fact that should be resolved on the basis of the trial record v conclusion we will deny petitioners’ motion for partial summary judg- ment we have considered all arguments that the parties made and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued f
